Citation Nr: 0301403	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  97-13 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from May 1952 to March 
1954.

This case comes before the Board of Veterans' Appeals 
(Board) from a November 1996 RO decision which denied 
service connection for a psychiatric disorder (nervous 
condition).  In October 1998, the Board remanded the case 
so that the RO could develop additional evidence.  
Following such development, the RO was to readjudicate the 
claim, and if the claim remained denied, provide the 
veteran with a supplemental statement of the case and give 
him an opportunity to respond.  

On remand, the RO obtained additional evidence but did not 
readjudicate the case or provide a supplemental statement 
of the case.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Moreover, RO readjudication of the claim and 
issuance of a supplemental statement of the case is 
required by due process.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.38 (2002).  Thus another remand for 
compliance with these requirements is necessary.

Accordingly, the case is remanded for the following:

The RO should review the claim for 
service connection for a psychiatric 
disorder, taking into account 
additional evidence obtained since the 
last Board remand.  If the RO's 
decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.





The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


